IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs December 9, 2015

            STATE OF TENNESSEE v. EARL JEROME LEE, JR.

                 Appeal from the Circuit Court for Madison County
                    No. 87467, 87347 Donald H. Allen, Judge
                     ___________________________________

                No. W2015-00968-CCA-R3-CD - Filed July 13, 2016
                     ___________________________________

Defendant, Earl Jerome Lee, Jr., filed various pro se motions seeking relief from his
convictions in case numbers 87-467 and 87-347 in the Madison County Circuit Court.
One motion sought relief pursuant to Tennessee Rule of Criminal Procedure (Tenn. R.
Crim. P.) 36.1 based upon the fact that he received illegal concurrent sentences upon his
guilty pleas in 1988. One of the sentences was for forty years of imprisonment, so the
sentences have not all expired. Defendant asserted that concurrent sentencing was illegal
pursuant to Tenn. R. Crim. P. 32(c)(3)(C) because he was on bond for the felony offenses
in case number 87-347 when he committed the offenses in case number 87-467, and he
was convicted of all the felonies. Another motion was “for exculpatory evidence” and
yet another was “for review extraordinary appeal.” Defendant’s notice of appeal in the
present case was filed May 13, 2015, appealing the trial court’s judgments filed May 1,
2015, which denied the three motions. For the reasons stated below, we affirm the
judgments of the trial court pursuant to Rule 20 of the Rules of the Court of Criminal
Appeals of Tennessee.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed
  Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals of Tennessee

THOMAS T. WOODALL, P.J., delivered the opinion of the Court, in which ALAN E. GLENN
and ROBERT W. WEDEMEYER, JJ., joined.

Earl Jerome Lee, Jr., Henning, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Counsel; James G. (Jerry) Woodall, District Attorney General; and Al Earls, Assistant
District Attorney General, for the appellee, State of Tennessee.
                              MEMORANDUM OPINION

       As noted in the style of this case, the Court of Criminal Appeals docket number is
W2015-00968-CCA-R3-CD. Defendant had previously appealed the trial court’s earlier
order which denied a motion for relief pursuant to Tenn. R. Crim. P. 36.1 on the same
grounds as presented in the motions pertinent to the instant appeal. That case was styled
State of Tennessee v. Earl Jerome Lee, Jr., No. W2015-00623-CCA-R3-CD. It pertained
to the same convictions in Madison County Circuit Court which are the subject of the
present appeal.

        In the Court of Criminal Appeals case number W2015-00623-CCA-R3-CD, the
trial court’s judgment denying relief pursuant to Tenn. R. Crim. P. 36.1 became a final
judgment because Defendant did not timely file a notice of appeal, and in an order filed
on April 24, 2015, this Court denied Defendant’s motion for this Court to late-file his
notice of appeal. Our supreme court, in an order filed August 24, 2015, denied
Defendant’s petition for permission to appeal, and the mandate was issued August 25,
2015. Accordingly, there is a final judgment denying relief to Defendant pursuant to
Tenn. R. Crim. P. 36.1 under his theory that his concurrent sentences are illegal on the
basis that he was released on bond in case number 87-347 when he committed the
offenses in case number 87-467.

        Defendant has no appeal as of right of the denial of a “motion for exculpatory
evidence” or “motion for review extraordinary appeal.” As to denial of the motion for
relief pursuant to Tenn. R. Crim. P. 36.1, Defendant does have a right to appeal, but he is
not entitled to relief because relief on the same grounds was previously denied in a
judgment that is now final.

        In this case the judgment of the trial court was in a proceeding without a jury, the
judgment was not a determination of guilt, and the evidence does not preponderate
against the finding of the trial court. Furthermore, no error of law requiring a reversal of
the trial court’s judgment is apparent on the record.

      Accordingly, the judgment of the trial court is affirmed pursuant to Rule 20 of the
Rules of the Court of Criminal Appeals of Tennessee.


                                   ____________________________________________
                                   THOMAS T. WOODALL, PRESIDING JUDGE




                                             2